DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4, 9-17, 19-21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Fukano (US Pub. 2008/0304313).
Regarding claim 1, Fig. 4 of Fukano discloses a memory circuit, comprising: 

a first layer being routed to define the first voltage line [VDD], the bit line [BL], and the bit line bar [BLB], the bit line [BL] being disposed between and adjacent to the first voltage line [VDD] and the second voltage line [VSS on left], the first voltage line [VDD] being disposed between and adjacent to the bit line [BL] and the bit line bar [BLB], the bit line bar [BLB] being complementary to the bit line [BL], the bit line being a read bit line [BL is used for reading], the bit line bar being a read bit line bar [BLB], the first voltage line [VDD], the bit line [BL] and the bit line bar [BLB] extending outside a boundary of the memory cell in the first layer [as shows in Fig. 4], the bit line [BL], the bit line bar [BLB], the first voltage line [VDD], and the second voltage line [VSS on left] extending in parallel in a first plane [clearly shows in Fig. 4]; and 
a second layer [M3] coupled to and over the first layer [M1] , the second layer being routed for the word line [WL], wherein the word line extends in a direction perpendicular to the bit line [BL], the bit line bar [BLB], the first voltage line [VDD], and the second voltage line [VSS on left].
Regarding claim 2, Fig. 4 of Fukano discloses wherein the first layer is further routed to define a third voltage line [VSS on the right side] extending outside a boundary of the memory cell [extend out to connect to a voltage source], the third voltage line extending in parallel [clearly shows in Fig. 4] with the bit line [BL], the bit line bar [BLB], the first voltage line [VDD], and the second voltage line [VSS on left] in the first plane.
Regarding claim 3, Fig. 4 of Fukano discloses wherein the bit line bar [BLB] is disposed between and adjacent to the first voltage line [VDD] and the third voltage line [VSS on right].
Regarding claims 4 and 9, Fig. 4 of Fukano discloses wherein the first voltage line is a Vdd line [VDD], the second voltage line is a VSS line [VSS], and the third voltage line is a VSS line [right VSS].
Regarding claim 10, Fig. 4 of Fukano discloses a third layer [M3] over a semiconductor substrate [inherent], the third layer being routed to define electrical connections within the memory cell, the first layer [M1] being over the third layer, and the second layer [M2] being over the first layer [M1] and the third layer [M3].
Regarding claims 11 and 14, Fig. 4 of Fukano discloses wherein a short side [vertical] of the memory cell has a first width in a planar view, wherein the word line has a second width [horizontal] in the planar view, and wherein the second width is 50 % or greater the first width [clearly shows in Fig. 4].
Regarding claim 12, Fig. 2 of Fukano discloses wherein the memory circuit comprises a plurality of the memory cells [at intersection of bit lines and word lines], the memory cells forming a repeating pattern [clearly shows in Fig. 2].
Regarding claim 13, Fig. 4 of Fukano discloses a memory circuit, comprising: 
a memory cell; 
a first conductive layer arranged at a first level, the first conductive layer being routed to define a bit line [BL], a bit line bar [BLB], a first voltage line [VDD], and a second voltage line [VSS], the bit line [BL], the bit line bar [BLB], the first voltage line [VDD], and the second voltage line [VSS] being directly connected to the memory cell 
a second conductive layer [M2] coupled to the first conductive layer and arranged at a second level different from and over the first level, the second conductive layer being routed to define a word line [WL], the word line extending in a second direction [horizontal] perpendicular to the first direction; and 
a via layer [VIA in the examiner marked up] disposed between the first conductive layer and the second conductive layer, the via layer including a plurality of vias through which the first conductive layer is coupled to the second conductive layer.

    PNG
    media_image1.png
    531
    747
    media_image1.png
    Greyscale

Regarding claims 15 and 20, Fig. 4 of Fukano discloses further comprising a third conductive layer [M3] arranged at a third level [the layers for the pad or vias show above], the first level being above the third level [since the pads or vias go through the first and second layers, they can be below the first layer], the second level being above the first level, the third conductive layer coupling the first conductive layer and the second conductive layer to a transistor [VDD, VSS, or bit lines pad are all connected to the transistors of the memory cell].
Regarding claim 16, Fig. 4 of Fukano discloses wherein the first voltage line [VSS] has a lower voltage than the second voltage line [VDD].
Regarding claim 17, Fig. 4 of Fukano discloses a memory circuit, comprising: 
a memory cell comprising a transistor [clearly shows in Fig. 3]; 
a first conductive layer arranged at a first level, the first conductive layer comprising a first voltage line [VSS on left], a second voltage line [VDD], a third voltage line [VSS on the right], a bit line [BL], and a bit line bar [BLB], each of the first voltage 
a second conductive layer electrically connected to the first conductive layer, the first conductive layer being arranged closer to the transistor than the second conductive layer [as shows in Fig. 3 and Fig. 4], the second conductive layer comprising a word line [WL] electrically connected to the memory cell and extending beyond a perimeter of the memory cell [as shows in Fig. 3] in the second conductive layer, wherein the word line [WL] has a first width of 50% or greater a second width of a short side of the memory cell [as clearly shows in Fig. 4], and wherein the word line extends in a direction [horizontal] perpendicular to the first voltage line [VSS on left], the second voltage line [VDD], the third voltage line [VSS on right], the bit line [BL], and the bit line bar [BLB].
Regarding claim 19, Fig. 4 of Fukano discloses wherein the voltage of the first voltage line [VSS on left] is equal to the voltage of the third voltage line [VSS on right] and less than the voltage of the second voltage line [VDD].
Regarding claim 21, Fig. 4 of Fukano discloses a well region [NW1] in a semiconductor substrate, wherein the well region extends in a direction parallel to the first voltage line [VSS], the second voltage line [VDD], the third voltage line [VSS on right], the bit line [BL], and the bit line bar [BLB] and perpendicular to the word line [WL].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukano (US Pub. 2008/0304313) in view of Liaw (US Pat. 7,269,056).
Regarding claims 5-8, Yang discloses all claimed invention, but does not specifically disclose wherein a long side (word line side) of the memory cell has a first length in a planar view, wherein a short side [bit line side) of the memory cell has a first width in the planar view, and wherein a ratio of the first length to the first width is 3 or greater. However, Fig. 7 of Liaw discloses wherein a long side (word line side) [horizontal] of the memory cell has a first length in a planar view, wherein a short side [bit line side) [running vertically] of the memory cell has a first width in the planar view, and wherein a ratio of the first length to the first width is 3 or greater. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was 
Since Wang and Liaw are both from the same field of SRAM memory device, the purpose disclosed by Liaw would have been recognized in the pertinent art of Wang.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have word line longer than bit line for a purpose of having more cells connected to word line.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ANTHAN TRAN/Primary Examiner, Art Unit 2825